The appeal is from a judgment awarding compensation to an injured employé, under the Workmen's Compensation Act (Acts 1919, pp. 206-239). We have heretofore held that such a judgment can be reviewed only by the common-law writ of certiorari, and only as to errors apparent upon the record. Woodward Iron Co. v. Bradford, 90 So. 8031 Appellant has availed himself of that remedy in this cause concurrently with this appeal, and thereby obtained relief from the erroneous judgment below. Ex parte A. Diniaco  Bros., 93 So. 388.2
Under the rule stated, this appeal will be dismissed at the cost of appellant.
Appeal dismissed.
ANDERSON, C. J., and McCLELLAN and THOMAS, JJ., concur.
1 206 Ala. 447.
2 207 Ala. 685.